Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 9, 30, 34-37, 41, 44, 47, 50, 57, 60, 62, 63 and 83 are presented for examination.
Applicants’ amendment and response filed September 23, 2021 have been received and entered.
Accordingly, the rejection made under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph (Written Description) as set forth in the previous Office action dated May 24, 2021 at pages 2-4 as applied to claims 1, 6, 9, 12, 25, 30, 34-37, 41, 44, 47, 50, 54 and 57 is hereby WITHDRAWN due to applicants’ amendments to recite the preferred active agent.
Accordingly, the rejection made under 35 USC 102(a)(2) as being anticipated by Mann (8,741,861 B2) as set forth in the previous Office action dated May 24, 2021 at page 5 as applied to claims 1, 25, 34-37 and 57 is hereby WITHDRAWN due to applicants’ amendment to claim 1 to recite critical limitations not taught in the prior art.
Accordingly, the rejection made under 35 USC 102(a)(2) as being anticipated by Mann (9,499,816 B2) as set forth in the previous Office action dated May 24, 2021 at pages 5-6 as applied to claims 1 and 12 is hereby WITHDRAWN due to applicants’ amendment to claim 1 deleting the phrase “an agent that provides for or enhances level and/or an activity of Fragile Histidine Triad (FHIT)” and also recite critical limitations not taught in the prior art.
Accordingly, the rejection made under 35 USC 103 as being unpatentable over Mann (8,741,861 B2) or Mann (9,499,816 B2) as set forth in the previous Office action dated May 24, WITHDRAWN due to applicants’ remarks regarding the prior art does not teach the preferred dosage range of the active agent.
Claims 60, 62, 63 and 83 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).
Allowable Subject Matter
Claims 1, 6, 9, 30, 34-37, 41, 44, 47, 50 and 57 are allowable.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Non-elected claims 60, 62, 63 and 83 remain active in the present application.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629